 

 

 

i - A M ct
Bankruptcy Court forthe: bk Q Ste} 4 District of [VE bh he 4 > (D> 2 3
(State) ani ‘i
Le

  

 

* Ol Check if this is an
amended filing

 

 

42/15

 

 

32] and Personal Property (Oficial Form 206A/8)

1a. Real property:

Corey ine G8 from Schedule ALB oo. ccccsccscenenneceeseee scence ee eeee nee e eS GEE EMEA cg PDEA EEE E CHE EEE EE CEeCCETE RELA SEE RATAR COLE Gr HO HAD Feta Ronen eee ReaD

5 5 350,000.00
. 2t 080,00

$_ fF VVUEe

 

 
 
 
 

 

tc. Total of al property:

  

 

sé 92 From Schedule A/B....ccccccceccececccncecsensnecencceennecesnnennnseessareesacseseeceneasecdeecneesevesaeeceasenteesreaseccaesesseeesscagesnaegs i

 

Summary of Liabilities

 

2. Scheduie D: Creditors Who Have Claims Secured by Property (Official Form 206D)

oler armaunt listed in Colurm A, Amount of claim, fromline 3 of Schedule D....... ce cccccceeseeeneeeceerseetnteree s166,00 0.0

3a. Tote! claim amounts of priority unsecured claims:

otel clairs fromPart 1 fromiine Sa of Schedule E/F oo. c.cccccceccccssccsesesessessessesetsessessrsstesssneseceetesenenansereseenes sO

 

 
 

iourt of clairns of monpriority am ount of unsecured claims:

sunt of claims fromPart 2 fromiine 5b of Schedule E/F +s QO

 

   

$ 100,660:00

 

 

 

 

Sum mary of Assets and Liabilities for Non-Individuals page 1

 
  
    

  
   

    
      

  

ag :
i af

  
  

Debtor name G 6

f : Né i Wis
United States Bankruptcy Court for the: tas4 ery | District of ew éf
“4 {State}
# known) A-(9-414s0_

CJ Check if this is an
amended filing

 

Case nut

 

Official Form 206A/B

 

Schedule A/B: Assets — Real and Personal Property 42/15

Disclose ail property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. lf an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list eech asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule ar depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

 

 

4. Does the debtor have any cash or cash equivalents?

Y Go to Part 2.
Yes. Fillin the information beiow.

All cash or cash equivalents owned or controlled by the debtor Current value of debtor's
interest
yonA
2. Cash on hand $ UU

3. Checking, savings, money market, or financial brokerage accounts (Identify ail)

Name of utiag (bank or orakerage firm) Typeof account Last 4 digits of,gccoynt number if
a TN) aK Checking eet s_ 1G 00000

3.2. — —— $

   

 

4, Other cash equivalents (identify all)

 

 

 

 

4A. $

4,2. $ _
5. Total of Part 1 5 1G, 600: 00

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

 

Pesosits and prepayments

 

 

6. Does the cebtor have any deposits or prepayments?
No. Go to Pari 3.
LC) Yes. Fill in the information below.

Current value of
debtor’s interest

7. Deposits, including securily ceposits and utility deposits

 

 

 

Deserigvies sncluding name of nolder of deposit
TA. $
7.2. $

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 1

 
Debtor G OS pel Wary De lve Cul cé Minish €s, Thc Case number gf known} |-{ G- “| 8 Sé

Name

 

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

Description, including name of holder of prepayment

 

 

 

8.1. $
8.2. $
9. Total of Part 2. §

Add lines 7 through 8. Copy the total to line 81.

Accounts receivable

 

10. Y.. debtor have any accounts receivable?
No. Go to Part 4.

J Yes. Fill in the information below.

11. Accounts receivable

11a. 90 days old or less: - Ecce »>
face amount doubtful or uncollectible accounts
116. Over 90 days old: - Be »>
face amount doubtful or uncollectible accounts
12. Total of Part 3

Current value on lines 11a + 11b = line 12. Copy the total to line 82.

investments

 

 

 

Current value of debtor’s
interest

 

 

 

 

413. Ww. . debtor own any investments?
Ne. Go to Part 5.
CL] Yes. Fill in the information below.

Valuation method

used for current value

  
 

 

Current value of debtor’s
interest

 

 

 

 

 

 

 

 

 

14. Mutual funds or publicly traced stocks not included in Part 1
ci or stock:
14.1. 3
14.2, $
15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, or joint venture
Name of entity: % of ownership:
15.1, % $
15.2. % $
16. Governrcent bonds, corporate bonds, and other negotiable and non-negotiable .
instruments not included In Part 1
Deseribe:
16.1. S
46.2, $
17. Totai of Part 4 S

Add lines 14 through 16. Copy the total to line 83.

Official Forrn 206A/B Schedule A/B: Assets —- Real and Personal Property

 

 

page 2

 

 

 

 
Debtor

Case number (if known) | > { 9-4 L $50

 

inventory, excluding agriculture assets

 

 

18. Doeg the debtor own any inventory (excluding agriculture assets)?
4d No. Go to Part 6.
LJ Yes. Fill in the information below.

Genera! description Date of the last Net book value of Valuation method used Current value of
physical inventory debtor's interest for current value debtor’s interest

(Where available)

19. Raw materials

 

 

 

 

 

 

 

 

 

 

 

 

 

uM TOOT 8 $
20. Work in progress
TBO $ 8
21. Finishes goods, including goods held for resale
MM 7 ODT YYYY 8 $ ——
22. Other inventory or supplies
uM TBI s 5
23. Total of Part 5 $
Add lines 19 thraugh 22. Copy the total to line 84.
24, Is any of the property listed in Part 5 perishable?
CI No
LJ Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
Cl No
Gl Yes. Sook value Vaiuation method Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
ms

lenl «= YGE

   

Farming and fishing-related assets (other than titled motor vehicles and land)

 

27. W the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
LN

t. Go to Part 7.
(i Yes. Fil in the information below.

Goneral description Net book value of Valuation method used Current value of debtor’s
debtor's interest for current value interest
(Where available)

28, Crops—ither planted or harvested

 

 

 

 

 

 

 

 

$ $
29. crimals Examples: Livestock, poultry, farm-raised fish

$ 3
30. Farm mechinery and equipment (Other than titled motor vehicles)

$ $
31. Farm ard fishing supplies, chemicals, and feed

S §

 

32.

 

ding and fishing-related property not already listed in Part 6

$ $

Official Farm ZO6A/B Schedule A/B: Assets —- Real and Personal Property page 3

 
D

33.

34.

35.

36.

37.

 

38.

39.

40.

41.

42.

43.

44,

45.

 

 

ebtor Gospel Way D e| i etal | CE Mincst eS ING Case number tanown) [-i G- 4 EY

 

 

 

 

 

Totai of Part 6. $
Add ines 28 through 32. Copy the total to line 85.
Is the debtor a member of an agricultural cooperative?
laut No
Cl ves. is any of the debtor's property stored at the cooperative?
Ll No
Cl yes
Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
CU Ne
Ld Yes, Sook value $ Valuation method Current value $
is a depreciation schedule available for any of the property listed in Part 6?
Cl no
Cd ves
Has any of the property listed in Part 6 been appraised by a professional within the last year?
Ld Yes
Office furniture, fixtures, and equipment; and collectibles
Dees the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
Cad Ne. Go fo Part 8.
We Fil in the information below.
Genera! description Net book value of Valuation method Current value of debtor’s
debtor's interest used for current value interest

(Where available)

Office furniture

Church benches : 5, 06060

 

 

Office fhcures

$ $.
Office equipment, including all computer equipment and
communication systems equipment and software

$ $

 

Collectibles Examples: Antiques and figurines: paintings, prints, or other
; books, pictures, or other art objects: china and crystal; stamp, coin,
or baseball card collections: other collections, memorabilia, or collectibles

 

 

 

 

 

42.1 $
42.2 8
42.3 $

 

 

 

 

 

 

 

 

» of the property Usted in Part 7 been appraised by a professional within the last year?

Schedule A/B: Assets — Real and Personal Property page 4

 
47.

48.

49,

50.

51.

52.

53.

Official F

 

   

Wachinery, equipment, and vehicles

Case number tir known) ] - | 9-4 8 S 4

 

 

. Doeg the debtor own or lease any machinery, equipment, or vehicles?
we

Gu to Part 9.

    

28. Flin the information below.

General description Net book value of
debtor's interest
include year, make, model, anc identification numbers (i.e., VIN,

. Where available
HIN, or N-number) ( )

 

Valuation methed used
for current value

Current value of
debtor’s interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Autome S, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.4 $ $
47.2 $ $
47.3 $ $
47.4 $ $
Watercraft, trailers, motors, and related accessories Examples: Boats,
trailers, motors, floating homes, personal watercraft, and fishing vessels
48.4 $ $
48.2 $ $
Alrerahi
49.4 $ 5
49.2 $ $
Other machinery, fixtures, and equipment (excluding farm
machinery and equinment)

$ §
Total of Part 8. $

Add hres 47 through 50. Cogy the total to line 87.

is a depreciation schedule available for any of the property listed in Part 8?

No

(JO

Has any of the property listed in Part 8 been appraised by a professional within the last year?

Ades
Peed

CJ

Yes

 

Schedule A/B: Assets -— Real and Personal Property

 

 

page 5

 

 
Debtor Gospel Way Delversy c& Mcnisives ToC. Case number tif inown) i> [9 ~Y [ 8 SC

Real property

 

e debtor own or lease any real property?
>. Ge to Part 10.

 

8. Fill in the information below.

    
  

55. Are bucing, off

 

rt iviproved real estate, or land which the debtor owns or in which the debtor has an interest

“ion and tocation of property Nature and extent Net book value of Vaiuation method used Current value of
et acidress or other description such as of debtor’s interest debtor's interest for current value debtor's interest

 

 

 

 

 

 

 

 

 

el areage aden, cso, appa (Where avatiabe)
Wh ng), if availapl foe
“POCO Unica Avenud,nY"” Owner 2S, 606.80
ost 7
S62 $ $
£5.46 $ $

 

 

 

ort
vi
tr
ft
tf

ni
an
oy
A
tf

 

56. Total of Part 9. 5 356, 000.00

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

 

 

 

57. is a gepreciation schedule available for any of the property listed in Part 9?

58. wy. of the property listed in Part 9 been appraised by a professional within the last year?
No

 

oeg,ine Geotor have any interests in intangibles or intellectual property?
oto Part 71.
Fil in the information below

  

General description Net book value of Valuation method Current vaiue of
debtor's interest used for current value debtor’s interest

(Where available}
60. Pzeterts, copyrights, trademarks, and trade secrets

 

 

 

 

 

 

 

 

 

$ $
61. Internet domain names and websites
$ $
62. Licenses. franchises, and royalties
cee $ 3
63. Customer Usts, mailing lists, or other compilations
_ § $
64. Gther intangibles, or intellectual property
S $
65. Goodwill
$ $
66.
3
@ total fo line 89.

 

 

 

 

 

Official For 296A/8 Schedule A/B: Assets — Real and Personal Property page 6
eS TM Case number of xnown} [~ IG - 4 {850

Debtor

 

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?

Lal No

68.

 

69.

  

Jl other assets

 

  

cebtor own any other assets that have not yet been reported on this form?
H interests in execulory contracts and unexpired leases not previously reported on this form.

  

Current value of
debtor's interest

71. Notes receivable

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

  

 

 

 

  
 

 

 

 

  

Beseng (inciude name of abligar)
_ =D 5
Total face amount doubtful or uncollectible amount
72. ds and unused net operating losses (NOLS)
exams, federal, state, iocal)
Tax year $.
Tax year $
Tax year 5
73. Interesis in insurance policies or annuities
$
74, Causes of action against third parties (whether or not a lawsuit
has been filed)
$.
Neture of claim
Amount requested S
75. ingert and unliquidated claims or causes of action of
re, including counterclaims of the debtor and rights to
set of claims
$
Ni of claim
Amount requested ee __
76. Trusis, equitable or fuiure interests in property
$
77, Other property of any kind not already listed Examples: Season tickets,
78.
~ . $
tnraugn 77. Copy ihe total to line 90.

 

 

 

79, / ofthe property Usted in Part 11 been appraised by a professional within the last year?

 

 

Schedule A/B: Assets —- Real and Personal Property page 7
Debtor G 0S pel Way Dp el iver’ MIC’ V ink SHies i Dc. Case number (it known) { -14- 4 | 3S OG

Name 1

clas ian | Summary

In Part 12 copy all of the totals from the earlier parts of the form.

80.

81.

82.

83.

84.

85.

86.

87.

88.

89.

90.

91.

92.

Official Form 206A/B

 

Type of property

Cash, cash equivalents, and financial assets. Copy line 5, Part 1.

Deposits and prepayments. Copy fine 9, Part 2.

Accounts receivable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.
Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7,

Machinery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy line 56, Part 9. . ...ccceccsccssssssssccesessevesccsecsscsarsssseease

Intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Total. Add lines 80 through 90 for each COUN. wo. eeeeee eee ia.

Total of all property on Schedule A/B. Lines 914 + 91D = 92. cee cccccssccssseseacscsssccnsvecststsvsnecsscessesecusccuaesvacsensenuatacaaeaee

Current value of
personal property

$

esse eeseseeneteearenseneaneets >

$

Current value
of real property

 

 

 

 

 

 

5 Ql, 00000

 

 

5 20, 008,00

 

 

 

s 37], 008,00

 

Schedule A/B: Assets — Real and Personal Property

page 8

 
 
 

Debtor name Gospel Way Del!

United States Sankruptoy Court for the: Eas +ey iy] District of

 

(State}

() Check if this is an

 

   

Of Cian cr OFT i 200

 

 

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

Ntors bh

1.

De
Ci No. Check this box and submit
Cl Yes. Wor all of che

     

information below.

  
 
 

) sist Credivors who Have Secured

ately for each

     

Pi ita I, Linc,
Creditor’s malling address

C/o Christopher de k ta AY

RK

ES

ditors who have secured claims. If a creditor has more than one

amended filing

12/15

secured by debtor's property?
page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

Claims

Column B

Value of collateral
that supports this
claim

s_ 356, bbf, 60

Column A
Amount of claim

Do not deduct the value
of cailateral,

clalm

Describe debtor’s property that is subject to a lien

L060 Utica Avenue,

brooklyn, AY 11203

 

 

   

 

 

6 Cous+ Stele, Suite. 412 Describ fre lien Ee
brooklyn N idol reg ag €
emall address. wert Is the srealtor an insider or related party?
No
a tenn santo CQ] ves
as incurred » $16-2004 is anyone else liable on this claim?
Cio

 
 
  
  

4 cigite of account

terest in the

ve ani

 

cluding this creditor,

 

 

 

 

 

D ves. Fil out Schedule H: Codebtors (Official Form 206H).

As of the petition filing date, the claim is:
ck all that apply.

 

c

Bingen
LP Unilsuidated

ry

isputed

C

ca

Reed

Describe debtor’s property that is subject to a lien

 

 

 

 

 

 

  
  
 

 

 

 

 

 

$ $
Gredino
Describe the lien
Crecitor’s email address, if known is the creditor an insider or related party?
cl No
ld Yes
‘ easincurred is anyone else liable on this claim?
Lasi its of account wl No
aS ul Yes. Fill out Schedule H: Codebtors (Official Form 206H).
have an interest in the As of the petition filing date, the claim is:
Check ail that apply.
al Contingent
dy specified the relative a Uniiquidated
a) Disputed
3 / @ach creditor, including this
creditor, and its relative priority,
relative priority of creditors is
specified on lines
3. Total of iollar amounts frorn Part 1, Column A, including the amounts from the Additional 5 6 OC

  

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of ft
  
        

bes pe | ley Deliv .
ankruptcy Court for the Basten pane x Now York
I-14 4] 350

 

      

(2) Check if this is an
amended filing

Official -orm 206E/F
ule E/F: Creditors Who Have Unsecured Claims 42/15

tole. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
st arty to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule AUB: “Assets - Reai and Personal Property (Official Forrn 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases

(Official Forry 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach

 

 
 
  

 

 

 

 

‘aditors whe have unsecured claims that are entitled to priority in whole or in part. if the debtor has more than
ms, fil aut and attach the Additional Page of Part 1.

  

 

 

 

 

 

 

 

 

 

 

 

   
 
 

 

 

 

 

  
 

 

 

Total claim Priority amount
Priority crediter’s name and mailing address As of the petition filing date, the claim is: 8 $
Check all that apply.
CI Contingent
C] unliquidated
C] Disputed
Date or dates debt was incurred Basis for the claim:
Lasi 4 digits of account ts the claim subject to offset?
number es os ul No
Ll Yes
Speci °
claim:
As of the petition filing date, the claim is: 5 $
Check ail that apply.
- Contingent
niiquidated
ee CJ Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 cigd {s the claim subject to offset?
number J No
“Yes
Speci -
claim: 1
Priority creditor’s name and maiiing address As of the petition filing date, the claim is: $ 5

 

 

 

Date or dstes debt was incurred

  
 

RITY unsecured

 

Schedule

Check all that apply.
od Contingent
ww Unilquidated
ui Disputed

Basis for the claim:

 

is the claim subject to offset?

 

a YES

 

E/F: Creditors Who Have Unsecured Claims

page 1 ot 2
ome Gospel Way Deliverance Minls-ties Tac

   

Case number uf cnuwn), i-[7-¥/1S8S0

ist All Creditors with NONPRIORITY Unsecured Claims

 

3. Listina

   

1a

 

 

3.4] Ne jority creditor's name and mailing address

NONE

 

 

 

  

= of account number

reditor’s name and mailing address

 

 

 

 
 
 

Date or s debt was incurred

a of account number

=

ty creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3.4) Nonpriarity creditor's name and mailing address

 

 

 

es debt was incurred

  
 

8 of account number

Nonpriority creditor's name and mailing address

 

 

 

  

 

Date or da debt was incurred

eS

Las! 4 digits of account number

[a.6| Nonpriariy credit

 

rs name anc mailing address

 

Date or daies debt was incurred

Lasi 4 YW accaunt numbes

 

 

Schedule E/F

etical order ali of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
r the Additional Page of Part 2.

Amount of claim

As of the petition filing date, the claim is:

Check aif that apply. $
O Contingent

Cl] uniiquidates

a Disputed

Basis for the claim:

{Is the claim subject to offset?
Ne
Cl Yes

As of the petition filing date, the claim is:
Check all that apaly. $
a Contingent
Unllquidated
QO Disputed

Basis for the claim:

Is the claim subject to offset?
O No
Cl ves

As of the petition filing date, the claim is:

Check all that apply. $
CI Contingent

Ld Unliquidated

Q Disputed

Basis for the claim:

Is the claim subject to offset?
CI No
Yes

As of the petition filing date, the claim is:
Check ail that apply.

CY Contingent

Q Urliquidated

Cl) Disputed

Basis for the claim:

is the claim subject to offset?
Ll No
C Ves

As of the petition filing date, the claim is:

Check ail that apply. 3
a Contingent

C2 unliquidated

Q) Disputed

Basis for the claim:

§s the claim subject to offset?
a No
al Yes

Ags of the petition filing date, the claim is:
Check all that apply.

i Contingent

ul Uniquidated

a Disputed

Basis for the claim:

Is the claim subject to offset?
wl No

: Creditors Who Have Unsecured Claims

page 2 of 2
  
     

  

Debtor name Gespel Way Deliverguce MiAisteies inc
United States Bankrupicy Court for the: tas { Cf A District of New Lok

(State)

oo fHlAe P1850 chapter ff

 

CJ Check if this is an
amended filing

  

expired Leases 12/15

and Un

 

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

1. “re debtor have any executory contracts or unexpired leases?

form with the court with the debtor's other schedules. There is nothing else to report on this form.
jon Schedule A/B: Assets - Real and Personal Property (Official

. List ali contracts and unexpired leases State tne name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired lease

 

 

 

 

State ine term remaining

List
any

 

 

contract number of
vernineni contract

 

 

 

 

  
 

pine cocinact or
le for and the nature

bior’s interest

 

2.2

 

 

 

 

 

contract nu
overnment c

 

   

 

 
 

wai or
is for and the nature

btor’s interest

WS Ge COs

  
    

 

Sie
2.3 Ie

ge

 

 

 
  

HAL

 

 

 

 GoNtract murmber of
varnment contract

 

 

 

2.4

 

 

 

 

 
  

he term remaining

 

 

@ contract number of
vernment contract

 

 

 

 

 

2.5

 

 

 

 

 

 

 

Official Fars Schedule G: Executory Contracts and Unexpired Leases page 1 a _[.

 
 
   

Debtor name Gospel Way Delivermnce Miaistes, Dac.

United Stases Bankruptcy Court for the: E as { 2 ) i| District of New } af 4
(State)
came I-IT-41950__

 

WI Check if this is an
amended filing

Officia: Form 206H

   
 

 

12/15

 

Be as comipiete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

eny codebtors?

     
 

& Subir this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

2. In Column 1, ist as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of

  

 

 

cred GG. Include ali guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
sche 's "sted. if the codebtor Is liable on a debt to more than one creditor, list each creditor separately in Column 2.
Coker 7) Godebtor Column 2: Creditor
st Check all schedules
Malling address Name that apply:

 

 

2.1 Ly phy i!

CDecease Ss

KH (St Cyn — , ude
120 East Sl Sk ee SRK Capital Dac 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OG
A 1 +
prooklyn NY LIPoa
ci; A tate ZIP Code
2.2
~ ao 5
Se He OQ EF
oO G
ae State Zip Code
2.3
~ Oo
Q EF
ac
State ZIP Code
24
QD
Steet Q EF
OG
City State ZIP Code
25
aob
Street Q) EF
ac
State ZIP Cade
2.6
Oo ob
Siraat G/F
as
Ohy State ZIP Code
Official F Schedule H: Codebtors page 1 of _[

 
 

- Gospel Way Deliveratice Ministes, Inc.

srapty © Court for he Eg Sten District of Mew [ol k
(State)

oexe LEAUYSO |

Debtor hs

Gi

 

 

United &

 
 
 
   

ebtors 42/15
An indiv
this forr
and any
documen?, sr

 

i who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit

the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
ments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
the date. Bankruptcy Rules 1008 and 9011.

 

   

WARE )cadd ig < serious cchne. Vieaking a false st ant, concealing property, or obiaining money or property by fraud in
connect na bankruptcy case Can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
91519, ana

  

ion ond signature

 

 

 

   
  
   
 

© AYE: Agsets~Real and Personal Property (Official Form 206A/B)}
le O: Creditors Who Have Claims Secured by Property (Official Form 206D)

ho Have Linsecured Claims (Official Form 206E/F)

  

ary Contracts and Unexpired Leases (Official Form 206G)
Official Farm 206H)

ad Liabilities for Non-Individuals (Official Form 206Sum)

 

of Creditors Who Have ine 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

 

 

arjury that the foregoing is true and correct.

x PE ied

Signature of individual signing on behalf of debtor

Danald Burris

Printed‘Aame

Xresident

Position or relationship to debtor

 

Official F

 

Declaration Under Penalty of Perjury for Non-Individual Debtors
 

Debtor narne G p

United States Bankruptcy Court for the: — astern District of Ne i Yaf

(State)

Case number {If known): {- If - LIg50

    
 

ae

cial Affairs for N

   

iduals Filing for

C] Check if this is an
amended filing

Bankruptcy 04/9

The debtor must answer every question. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write the debtor’s name and case number (if known).

income

 

 

1. Gross revenue from business

Cl None

 

ine beginning and ending dates of the debtor's fiscal year, which Sources of revenue
may be a Calendar year Check all that apply

ta Goerating a business

From the beginning of the 1 “
fiscal year to filing date: From ¢| / l/2ol 4 to ‘Filing date C} other
MMOD?) YYYY

 

QO Other
4 *
For the year before thac: From ol é Ol] to L Pe Zo] operating a business
Mi YDB FYYYY MM fob PAY CO other

2. Non-business revenue

 

op ,
From Ol él; 208 to 12/3//2o[4 HM oversin @ business
MM Pop ryyyy MAT? ODY VYVY

Gross revenue

(before deductions and
exclusions)

s 25, 660.00
s_66, 000,00
$ 30, o 60,00 0

inciuce revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

None

Description of sources of revenue

rom the beginning of the

fiscal year to filing date: From to Filing date
MM /DD/YYVY
For prior year: From to
MMIDOSYYYY MM TOD IYYYY
For the year before that: From to
MM/DD/YYYY MMi DD EYYYY
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Gross revenue from each
source

{before deductions and
exclusions}

page 1
Debtor Ges pel Woy Delwetence Min isdeies LAC, Case number i known), [- 4-4 l 380

Name

List Certain Transfers Made Before Filing for Bankruptcy

 

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

vw Ine

 

 

 

 

 

 

 

 

Creciter’s name and address Dates Total amount or value Reasons for payment or transfer
Check ail that apply
3%
5 (2 Secured debt
“reditors name C} Unsecured loan repayments
Stree C] Suppliers or vendors
QQ Services
my State ZIP Code QO Other
$ Ci Secured debt
wearers MEME (] unsecured loan repayments
Street Q) Supgilers or vendors
Cl Services
Sy State ZP Code CQ) other __

4. Paymants or other transfers of property made within 1 year before filing this case that benefited any Insider

  
    
  
 

ens of transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
@éd of cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than

his amount may be adjusted on 4/01/22 and every 3 years after that with respact to cases filed on or after the date of adjustment.)
idé any payments listed in line 3. insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
pariners of a parinership debtor and their relatives: affiliates of the debtor and insiders of such affiliates: and any managing agent of
14 ULS.C. § 101134).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fasider's name and address Dates Total amount or value Reasons for payment or transfer
44
$
ders name
city State ZIP Code
Relationship to debtor
4.2,
$
insider's name
Sreet
city State ZIP Code

Relationship to debtor

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2
Debtor Cos rel Way Deliverance Minisst ‘ £, LAL« Case number tt known, (-| 4- g | &S 0

Name |

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
a a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
None

Creditor’s name and address Description of the property Date Vaiue of property

 

Creditors name

 

 

Sireet

 

 

 

 

ty State ZIP Code

 

 

 

 

 

 

 

 

Say State aiP Code

 

6. Setors

List eey creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
the Cebtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.

Ef None

Creditors name and address Description of the action creditor took Date action was Amount
taken

 

 

 

 

 

Last 4 digits of account number: XXXX~__

 

 

State ZIP Code

  

Legal Actions or Assignments

 

   

‘Jons, administrative proceedings, court actions, executions, attachments, or governmental audits
Lis gal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
was involved in any capacity—within 1 year before filing this case.

Lb Nene

Nature of case Court or agency’s name and address Status of case

WRK Capita | Tac. Foreclasune Supreme Court Honing
Vi Gospel Wey CHutth 360 Ada wis Cite’ + L] On appeat

 

 

 

 

ase number Street C] Concluded
é a
> O07 2012 Brooklyn, wy 26
City \ State ZIP Code
hase tithe Court or agency’s name and address Wovine

= TAK Capi¥g | Tne Fore c| OSUhte Supreme Cou U1 on sppeat

Ve o. icv Name t
V:Gespel Wwe 4 Ch utcli 3 60 f dams S+peet CI conctuded

SOT T-20( 7]

Official Farm: 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 3

 

Street

 

 
. es “Lnle Case number (if known [- [F-41850

Debtor

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
. of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

 

 

 

 

 

 

 

 

None
Custodian’s name and address Description of the property Value
$
sgiodian’s mame
Case title Court name and address
Sreet
Name
Case number
hy State ZIP Code Street

 

Date of order or assignment

 

City State ZIP Code

 

Certain Gifts and Charitable Contributions

 

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
of the gifts to that recipient is less than $1,000
M None

esiplent’s name and address Description of the gifts or contributions Dates given Value

 

 

 

 

 

 

State ZIP Code

Aecipient’s relationship to debtor

 

 

 

 

 

 

 

 

 

  

  

7 $
oo aes name
Oty State ZIP Code
“aciplent’s relationship to debtor
Gertain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.
Pete
crigtion of the property lost and how the loss Amount of payments received for the loss Date of loss Value of property
curred If you have received payments to cover the loss, for lost
example, from insurance, government compensation, or
tort liability, list the total received.
List uripaid clairris on Official Form 106A/8 (Schedule A/B:
Assets — Real and Personal Property).
$

 

 

Official Sorm~ ZO? Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 4
Case number iif known) l-t q- 4 | 850

Debtor G o Spe Was

 

 

é

 

Certain Payments or Transfers

 

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
the fing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
seeking bankruptcy relief, or filing a bankruptcy case.

 

 

 

 

 

 

 

 

 

We
ose was paid or who received the transfer? If not money, describe any property transferred Dates Total amount or
value
Aluin 3. Thomas
$s u Mt : , “
me 215-2017 3560.00
Address
to Fiske Place, |
mh sei
6 ate HY (4
Nou nt Ver Aon MY 1020
State ' ZIP Code
emall or website address ,
aluia\thomaslg waaol.com
Whe made the payment, if not debtor?
“ing was paid or who received the transfer? if not money, describe any property transferred Dates Total amount or
value
112 $

 

address

 

 

 

 

 

wy State ZIP Code

 

flor website address

 

Who made the payment, if not debtor?

 

12. Self-settied trusts of which the debtor is a beneficiary

List avy payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to

i trust or similer device.

    

clude transfers already listed on this statement.

 

 

 

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value
$
wsiee
Official Farr Statement of Financial Affairs for Non-Individualis Filing for Bankruptcy page 5

 
Nau

Debtor Cospel Way Del ‘ eiance Ministies, The Case number (if known) (-{ q * 4 SS 0

 

13. Transfers not already listed on this statement

List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor
wilnin 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
Include Doth outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

 

Who received transfer? Description of property transferred or payments received Date transfer

Total amount or
or debts paid in exchange

 

 

 

 

 

 

 

 

 

was made value
413.1 $
Address
See:
Diy State ZIP Code
zonship te debtor
selved transfer? $

 

 

 

 

 

 

Pty State ZIP Code

Aalationship to debtor

 

Previous Locations

  

ig addresses

“evious addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

2
ae
o
a
>

ol apply

 

Dates of occupancy

 

From To

 

 

 

State ZIP Code

14.2

From To

 

 

 

State ZiP Code

Official ©

 

Statement of Financial Affairs for Non-individuals Filing for Bankruptcy

page 6

 
Debtor Gospel D3 TAC Case number (if known} l -19-4| 850

 

Health Care Bankruptcies

 

15, Health Gare bankruptcies
is tne debtor primarily engaged In offering services and facilities for:

Mg

~~ diagnosing or treating injury, deformity, or disease, or

 

ding any surgical, psychiatric, drug treatment, or obstetric care?

Y. Go to Part 9.

 

 

 

 

 

 

 

 

 

 

« ‘es. FI in the Inforrnation below.
Facillty name and address Nature of the business operation, including type of services the tf debtor provides meals
debtor provides and housing, number of
patients in debtor's care
15
Location where patient records are maintained (if different from facility How are records kept?
address). if elecironic, identify any service provider.
Check all that apply:
State FIP Code ol Electronically
CQ] Paper
alty name and address Nature of the business operation, including type of services the If debtor provides meals
debtor provides and housing, number of
patients in debtor's care
WG.

 

 

 

 

 

 

 

 

 

She. Location where patient records are maintained (if different fram facility How are records kept?
acidress). f electronic, identify any service provider.
Check all that apply:
Sisis ZIP Cade mi) Electronically
2) Paper

Personally identifiable Information

128 tne debtor collect and retain personally identifiable information of customers?

 

Yes, State the nature of the information collected and retained.

 

 

$ che debtor have a privacy policy about that information?
lal No

hea YES

  

. & years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
ign or profit-sharing plan made available by the debtor as an employee benefit?

» Chey ot O24
co Mero.

     

368 ihe debtor serve as plan administrator?
. fis. Ga to Part 10.
ial Yes, Fil in below:

Name of olan Employer identification number of the plan

EIN: ~

 

Has the plan been terminated?

  

Official Farr OY Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 7
  

Debtor Gospel I 1 iVesets : 5, UNC Case number df known) l-L9-41850

  
 
 
  
 
  

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

inancial accounts
year before filma this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
transferred?
chice checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
gé houses, cooperatives, associations, and other financial institutions.

 

 

 

Sinancial Inetitution name and address Last 4 digits of account Type of account Date account was Last balance
number closed, sold, moved, before closing or
or transferred transfer
184 XXX QO Checking $
C) Savings
Sree CI Money market

 

- Brokerage

State ZIP Coda CI other

 

18.2 . XXXX— __ lad Checking $
= Savings

 

 

 

ul Money market

 

Cl Brokerage

State ZIP Goda (a! Other

 

 

Does debtor
still have it?

CI No
Ll Yes

Uepository institution name and address Names of anyone with access to it Description of the contents

 

 

 

 

 

 

Address

 

State ZIP Code

 

 

20. Off-premises storage
List oranerty kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
hune debtor does business.

 
  

 

 

Boes debtor

 

 

 

 

 

 

Factilty name and address Names of anyone with access to it Description of the contents : .
still have it?
(al No
td Yes
Address
State ZIP Code

 

Official Fore. 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy pade 8

 
ies, Ent. Case number tif known, [- A- 4 850

Debtor

 

Property the Debtor Holds or Controls That the Debtor Does Not Own

 

held for another
y that the debtar holds or controls that another entity owns. include any property borrowed from, being stored for, or held in

  

Location of the property Description of the property Value

wes name and address

 

 

 

é

 

 

 

State ZIP Code

Details About Environmental Information

 

se of Part 72, the following definitions apply:
enmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
2s¢ of the medium affected (air, land, water, or any other medium).

 

 
 

eo ans any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
“of Gwned, operated, or ublized.

8 material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,

arly harmful substance.

   
  

Report c: setices, raleases, and proceedings known, regardless of when they occurred.

: & party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

ovide detells below.

 

 

 

 

 

 

 

Case title Court or agency name and address Nature of the case Status of case
— a Pending
Case number Name 1) on appeal
(CJ concluded
 somninnaninatinnrqisantnesimeiennennra he Street
Silty State 2iP Code

Jovernmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
mental law?

  

. Provade details oslow.

ame and address Governmental unit name and address Environmental law, if known Date of notice

 

ATE Name

 

 

get Street

 

 

 

 

ZIP Code Gaity Siate Zip Code

 

Official = ae Statement of Financial Affairs for Non-individuais Filing for Bankruptcy page 3

 

 
Debtor Cos Pel Wax de liveranice Min'stHies Tie. Case number {if known) i ~ IF ~4 { 550

sane Y

24. ” debtor notified any governmental unit of any release of hazardous material?
i

ac)

e

7

“i
5

J Yes. Provide details below.

 

 

 

 

 

 

Site name and address Governmental unit name and address Environmental law, if known Date of notice
same Name
BE. Street
State ZIP Code City State ZiP Cade

out the Debtor’s Business or Connections to Any Business

 

    
 
 

, business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
information even Wf already listed in the Schedules.

 

cusiness name and address Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.
EIN: - oo
26.) snes tne
ne Dates business existed

 

 

 

From To

 

 

oly Siate ZIP Code
5 Business name and address Describe the nature of the business Employer Identification number
26.2. Do not include Social Security number or ITIN.

EIN: -

ame Dates business existed

 

 

 

 

 

From To

 

Dey State ZIP Code

Susiness name and address Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

os: EIN: -

Dates business existed

 

 

 

 

From To

 

State ZIP Code

Official -or Statement of Financial Affairs for Non-individuais Filing for Bankruptcy page 10

 
Debtor G 0 S pel W Ly Woltveratce Ministties Da Cc Case number (itknown) [- [9- 4 [850

26, Books

  

records, and financial statements

 

Name and address

Zee

 

accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

Dates of service

From To

 

 

 

State

same and address

 

te

ZiP Code

Dates of service

From t—“‘é‘zON

 

 

 

 

 

State

 
 

ni wittun 2 years before filing this case.

 

 

ZIP Code

ims or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial

Dates of service

From To

 

 

 

 

 

ity State

 

 

 

 

ZIP Code
Name and address Dates of service
—— From té‘é‘i'CD
~~ Name
Sireet
Oily State ZIP Code

 

if any books of account and records are
unavailable, explain why

 

 

 

 

 

 

 

City State

Official Forrn 2

 

ZIP Code

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 11
 

Debtor Gospe | Way Delverauce Min iSHNeS nce Case number it mown) i-ff ~ 4/ $50

If any books of account and records are

Name and address ; :
unavailable, explain why

 

 

 

 

 

 

 

 

way State ZiP Code

financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
within 2 years before filing this case.

  
 

 

 

 

 

 

 

 

 

State ZIP Code

harne and address

 

 

 

 

 

 

State ZIP Code

27. Invertiories
ventories of ine debtor's property been taken within 2 years before filing this case?

 

 

:. Give the details about the two most recent inventories.

Name of the person who supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or
inventory other basis) of each inventory
$

 

Name and address of the person who has possession of inventory records

 

TTS

 

 

 

Stste ZIP Code

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12

 

 
Case number (if known) [- 19-4135

 

 

 

 

 

 

 

 

Debtor
ame of the person who supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or
inventory other basis} of each inventory
$%
Name and address of the person who has possession of inventory records
27.2
Say State ZIP Code
28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
peop. i covtrol of ine debtor at the time of the filing of this case.

same Address Position and nature of any % of interest, if any
Donald Buca's Resident
Daly. ‘la, SDohisen_ Secteta ny
Deren Edwat AS Trea suger
Vincent Ha II Trustee
Marty D eninis Trustee:

g of this case, did the debtor have officers, directors, managing members, general partners, members in control
tor, or sharehoiders in control of the debtor who no longer hold these positions?

 
 
 
 

 

 

 

 

Wy below
Address Position and nature of Period during which
any interest position or interest was
held
From To
co From _ so
From To
From Te

 

or withdrawals credited or given to insiders

   

Y before sling this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
on !oans, stock redemptions, and options exercised?

 

 

 

 

 

 

  

 

fare and address of recipient Amount of money or Dates Reason for
description and value of providing the value
property
36.4
State ZIP Code
stionshkip to debtor
Official Forrn : Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 13

 
 

Debtor Gospe| Way De| (Veta nce Ministives, Dac Case number uf mown) |-#-4 (850

Mame and address of recipient

 

oy
ga

 

 

 

 

Siaie ZIP Code ~

Miclatlonshig to debtor

 

  
   

faars before fling this case, has the debtor been a member of any consolidated group for tax purposes?

Employer Identification number of the parent
corporation

es nn EIN: -

 

ars before fling this case, has the debtor as an employer been responsible for contributing to a pension fund?

fy below.

 

af the pension fund Employer Identification number of the pension fund

po oe er EIN: -

 
  

snature and Declaration

 
 
 
  
  

‘y fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
rupicy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
347, 1519, and 3577.

amined the

 

2 Information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information

iy of gerjury that the foregoing is true and correct.

Tuten on 05/10

0 (20/4

yyyy

 

 

  

DDwatey

iW

Printed name “Da fi Q. ld B uf f ( S

ing on behalf af the debtor

 

    
 

le

pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?

 

Official Farr

 

Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 14
Auwvin |. Thornas, Esq.

 
   
 
 
  

 

 

 

 

Z vey for the Petitioner c AoE

10 Fiske Place, Suite 417 sag tp S2
NV t Vernon, New York 10550 TAG ek be

(O17) 384-7678

noone X

In re: Chapter 11

Case No. 19-41850-nhl
GOSPEL WAY DELIVERANCE MINISTRIES, INC

Debtor.

 

Xx

AFFIDAVIT PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

 

STATE OF NEW YORK )
) ss.:

COUNTY OF WESTCHESTER _ )

DONALD BURRIS, being duly sworn, deposes and says:

i. Lam a member of the Board of Trustees and the President of Gospel Way
Del werance Ministries, Inc.,a New York corporation with an address at 1060 Utica
Avenue, Brooklyn, New York, 11203 ("Petitioner"). I submit this Affidavit pursuant to
Local Bankruptcy Rule 1007-4.

-. [nere are no other bankruptcy proceedings pending against the

Pentiorer.

“. Pursuant to Bankruptcy Rule 1007(d) and the Local Rules of this Court,
the Petitioner is required to file with this petition a list containing the names and
ses Of the twenty (20) largest unsecured creditors excluding (i) those creditors
were or which would not be entitled to vote ata creditors’ meeting under 11 U.S.C.

   
  
 
  
 
  
   

702; (11) such creditors who were employees of the Petitioner at the time of the
its petition for reorganization; and (iii) creditors who are "insiders" as that term
ned in 11 U.S.C. Section 101(30). There are no unsecured creditors of the

ation.

in addition, the Petitioner is also required to file a list containing the names and
-2sses Of the tive (5) largest secured crecitors. The requisite list of secured creditors
nexed hereto as Exhibit “A”.

 

xed hereto as Exhibit "B" is a corporate resolution authorizing the

coners Chapter 11 filing.

 

 

exed hereto as Exhibit "C" is a list of the lawsuits currently pending against
itioner.

 

/ No committee of creditors was organized prior to the filing of the Chapter 11
Peotion accompanying this Affidavit.

 

©, Petitioner is a not-for-profit corporation organized under section 501(c)(3) of the
nal Revenue Code.

 

*. The Petitioner also maintains an office at 1060 Utica Avenue, Brooklyn, New York
where it convenes its board meetings.

 

mM 1exed hereto as Exhibit "D" is a list of the Petitioner's Trustees.

 
 

e

lL. Substantially all of the Petitioner's books and records are located at Petitioner's
offices at 1060 Utica Avenue, Brooklyn, NY 11203.

 

 

 

s ted payroll (exclusive of officers, stockholders and directors and
usive of payroll taxes) for employees of Petitioner for the thirty days following

ig Of the Chapter 11 Petition is $0. Tne amounts now being paid and proposed to
id tor services to be rendered by the officers of Petitioner as employees, for a

oa of thirty (30) days following the filing of the Chapter 11 Petition is $0.

 

 

  

 

». “he estimated additional costs of operations for Petitioner, exclusive of wages
ries, for the thirty (60) days following the filing of its Chapter 11 Petition
e approximately $3,500.00.

   
  

s g the - instant Chapter 11 Petition is the Petitioner was

ror over ten (10) vears by its previous Pastor and President, Lorna Phynn,

Te

 
\wrech included, but not limited to the use of church funds and property for personal
LP ssult, Petitioner was not paying the mortgage on the property located at

 
  

 

1 a Avenue, Brooklyn, New York, and the property was nearly foreclosed upon
bs tgage holder. Also, the loans covering this property also cover three (3) other
orenerties, vet the mortgage holder is only seeking to foreclose on this property.

~. {fe needs and interests of the Petitioner and its creditors will best be served by
.uner’s possession or its assets and management of its affairs as a Debtor-in
1 unuer Chapter 1i until confirmation of a reorganization plan.

  
    

Q Bur

DONALD BURRIS
Member and Presicent

 

orn to before me this
* day of May, 2019.

 

 

 

Alvin James Thomas
w York

   
EXHIBIT "A"

FIVE LARGEST SECURED CREDITORS OF
GOSPEL WAY DELIVERANCE MINISTRIES, INC.

 

Name Estimated Amount

1. JRK Capital Inc $700,000.00
c/o Christopher J. Panny, Esq.
26 Court Street, Suite 412
Brooklyn, NY 11201

All of the above debts are secured by the property located at:

1060 Utica Avenue
Brooklyn, NY 11201
Estimated Value: $600,000.00
EXHIBIT "B"

CORPORATE RESOLUTION

 
  

 

he undersigned, member of the Board of Trustees and President of Gospel Way

ferance Ministries, Inc., a corporation organized under the laws of the State of New

i (the "Corporation"), does hereby cer tify that ata duly called meeting of the
tees held on the 21st day of March, 2019, the following resolutions were

red, and thev have not been modified or rescinded, and are still in full force and

 

 

OLVED, that in the judgment of the Corporation, it is desirable and in the best

sts or the Corporation, that its officers be empowered to cause a petition under
iio: the Bankruptcy Code to be filed by the Corporation upon such date, and
nt, in their discretion, such action snould become necessary for the protection
ne SOP oration and the preservation of ics assets without further notice to the

of the Corporation; and it is further

   
   
 

  

DLVED, that the Officers of the Corporation, or any of them, be and they hereby are
aurnorized on behalf of the Corporation to execute and file all petitions, schedules, lists
ao. other papers and to take any and all action which they may deem necessary or
osower im connection with such proceedings under Chapter 11, and in that connection
inand employ Alvin J. Thomas, Esq., and to retain and employ all assistance by
counsel or otherwise which they may deem necessary or proper with a view
esstt i “conclusion of such reorganization case.

     

 

OVTTNESS WHEREOF, [have hereunto set my hand, this 26nd day of April, 2013.

DONALD BURRIS
ven to before me this

i day of may, 2019

 

 

 

avin James Thomas
Notary Put oft

  
EXHIBIT "C"

PENDING LITIGATION

    
  
 
   
 
  
 
  
  

c against Gospel Way Church of God, Inc, Lorna Phynn, Kenneth Phynn,
ate Department of Taxation and Finance, New York City Department of
snd > New York City Environmental Control Board.
Court of the State of New York, County of Kings
No, 00717-2012, Foreclosure Proceedings.
as a foreclosure sale scheduled for March 28, 2019 at 2:00 p.m.

is related to the Petitioner's real property located at 1060 Utica Avenue,

 

st Gospel Way Churcn of God, Inc, Lorna Phynn, Kenneth Phynn,
epartment of Vaxation anc Sinance, New York City Department of
v York City Environmental Control Board.
“cor cre State of New York, County of Kings
7 17, Foreclosure Proceedings.
' to the Petitioner’s real rropertv located at 1060 Utica Avenue,

 

 

     
 

 

 

  
EXHIBIT "D"

BOARD OF TRUSTEES OF GOSPEL WAY DELIVERANCE MINISTRIES, INC

Donald Burris, President

Dahila Johnson, Secretary
Doren Edwards, Treasurer

Voneent Hal, Member

Mary Dennis, Member
